        Case 1:19-cv-00326-AW-GRJ Document 25 Filed 06/08/20 Page 1 of 1




            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                        GAINESVILLE DIVISION

DEBORAH LAUFER,
        Plaintiff,
v.                                                   Case No. 1:19-cv-326-AW-GRJ
PIRATES’ BAY COMMUNITY
ASSOCIATION, INC., d/b/a
PIRATES’ BAY GUEST CHAMBERS
AND MARINA,
     Defendant.
_______________________________/
                           ORDER CLOSING THE FILE
        The parties have filed a joint stipulation of voluntary dismissal with prejudice.

ECF No. 24. The stipulation is effective without an order. See Fed. R. Civ. P.

41(a)(1)(A)(ii); Anago Franchising, Inc. v. Shaz, LLC, 677 F.3d 1272 (11th Cir.

2012). This order confirms that the case has been dismissed. The clerk will close the

file.

        SO ORDERED on June 8, 2020.

                                         s/ Allen Winsor
                                         United States District Judge
